       Case 4:20-cv-00303-CDL-MSH Document 7 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


PIYUSHKUMAR GANDALAL PATEL,

                              Petitioner,                   TRANSFER ORDER
                                                            20-CV-4968 (MKB)
                       V.



WILLIAM BARR,
Attorney General ofthe United States, WARDEN
STEWART DETENTION CENTER, SECRETARY
OF HOMELAND SECURITY, and FIELD OFFICE
DIRECTOR,

                              Respondent.


MARGO K. BRODIE, United States District Judge:

       Petitioner Piyushkumar Gandalal Patel, proceeding pro se and cmrently detained at

Stewai1 Detention Center located in Lumpkin, Georgia, filed the above-captioned petition for a

writ of habeas c01pus pmsuant to 28 U.S.C. § 2241 on October 7, 2020, seeking immediate

release from the custody of hnmigration and Customs Enforcement. 1 (Pet., Docket Entry No. 1.)

       A petition for habeas corpus "may be filed in the district com1 for the district wherein

such person is in custody." 28 U.S.C. § 2241(d); see also Rumsfeld v. Padilla, 542 U.S. 426, 447

(2004) ("Whenever a [section] 2241 habeas petitioner seeks to challenge his present physical

custody within the United States, he should name his wai·den as respondent and file the petition

in the district of confinement.").




        Petitioner paid the filing fee to commence this action. (See Filing Fee Receipt, Docket
        1

Entiy No. 5.)
       Case 4:20-cv-00303-CDL-MSH Document 7 Filed 12/07/20 Page 2 of 2




       Petitioner is confined in Stewa1t County, Georgia, and his immediate custodian is the

warden of the Stewa1t Detention Center, located in the Middle District of Georgia. See 28

U.S.C. § 90(b) (Stewart County is located in the Columbus Division of the Middle District of

Georgia); 28 U.S.C. § 1406(a) (stating that a district comt may transfer a case filed in the wrong

distiict "to any disti·ict . . . in which it could have been brought"). Because the Court does not

have jurisdiction over Petitioner, the Comt ti·ansfers this action to the United States District

Comt for the Middle District of Georgia.

       Accordingly, the Comt directs the Clerk of Comt to ti·ansfer this petition to the Middle

DistI"ict of Georgia. Tue Comt waives the provision of Local Rule 83 .1 which requires a seven-

day stay. No summons shall issue from this Court. The Clerk of Comt is directed to mail a copy

of this Order to Petitioner at the address of record.

Dated: Brooklyn, New York
       December 7, 2020

                                                        SO ORDERED:



                                                             s/ MKB
                                                        MARGO K. BRODIE
                                                        United States District Judge




                                                  2
